internal_revenue_service index no date number info release date the honorable leonard l boswell u s house of representatives washington d c dear mr boswell this letter is in response to your inquiry dated date your constituent is concerned that mileage reimbursements received by employees of non-profit organization are income to those employees your constituent believes such reimbursements would not be income to government or private sector employees the mileage reimbursement rules are the same for all employees whether they work for a non-profit organization the government or the private sector reimbursed business_expenses are not income to an employee if reimbursed under the rules imposed by the income_tax regulations to be excluded from income the reimbursed expenses must be deductible by the employee subject_to all the rules limiting that deduction the reimbursement cannot exceed the amount of the expenses if it does the employer must require the employee to return the excess the standard mileage rate system is a convenient way to determine the amount of reimbursements taxpayers may calculate the value by mileage of using an automobile for business moving medical or charitable purposes without keeping records of actual expenses but taxpayers must still keep records of the miles time place or use and purpose of mileage in order to substantiate the expenses an employee may be reimbursed at the current business standard mileage rate of cents per mile because the employee is incurring deductible business_expenses i hope this information is helpful if you have any questions please call me or john t sapienza identification_number at sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
